Title: To James Madison from George Washington, 11 May 1789
From: Washington, George
To: Madison, James


My dear Sir,May 11th 1789
The enclosed were communicated to me (as you will perceive) to make a Confidential use of. Upon receipt of the first letter I expressed a desire to be informed (if there was nothing improper in it) through what channel the report came, and what reliance could be placed in the authenticity of it. This produced the sec’d letter. As you are upon business which requires every information of the State of the Union and knowledge of our relative situation with G. Britain I give you the perusal of them, at your leizure as I am in no immediate want of the Papers. I am always Your Affect’e
Geo Washington
